Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 16/430,514 06/04/2019 PAT 10772880, which is a CON of 15/553,394 with a filing date 08/24/2017, which is a 371 of PCT/ US2016/021015 with a filing date 03/04/2016, which claims benefit of the provisional applications: 62/232,644 with a filing date 09/25/2015; and 62/128,472 with a filing date 03/04/2015. 
2.  	Applicant’s argument in the appeal brief filed on 1/4/2022 are acknowledged. Claims 14-19, 21-24 and 26-28 in the amendment filed on 7/6/2021 are pending in the application.
Reasons for Allowance
3.	Applicant's arguments regarding the rejection of claims 14 and 23 under the 35 U.S.C. 112 (a) have been fully considered and they are persuasive.  The rejection of claims 14 and 23 under the 35 U.S.C. 112 (a) has been withdrawn herein.
4. 	Claims 14-19, 21-24 and 26-28 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 14-19, 21-24 and 26-28 are allowed. 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 14, 2022